Citation Nr: 1530214	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-35 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for bilateral hearing loss on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was a pilot during his 20 years of military service.  Accordingly, noise exposure from air craft has been conceded and the in-service injury element has been met.  The Veteran also has a current hearing loss disability.  A January 2011 VA examination reflected bilateral sensorineural normal to moderately severe hearing loss that meets VA's criteria for a current disability.  38 C.F.R. § 3.385.  Thus, the current disability element has been met.

The remaining element is the nexus element, or relationship between the in-service noise exposure and currently diagnosed bilateral hearing loss.  After resolving reasonable doubt in favor of the Veteran, the Board concludes that there is sufficient evidence on which to grant service connection.  

After examining the Veteran, the January 2011 VA audiologist opined that it is less likely as not that the Veteran's bilateral hearing loss is caused by or a result of his military service.  In support of the opinion, the examiner referenced the normal hearing findings at enlistment and separation, and cited the Institute of Medicine study on Military Noise Exposure in 2005 that found there was no scientific evidence to support delayed onset of noise induced hearing loss.

However, the audiologist also stated that there were threshold shifts noted on some of the Veteran's in-service audiograms at the 6000 Hz range.  In particular, there were threshold shifts at this range on a February 1970 audiogram, as well as the March 1986 audiogram administered at the time of the Veteran's retirement from service.  

In Hensley v. Brown, 5 Vet. App. 159 (1993) the Court stated that VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.  The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).

The facts of Hensley are similar to the facts of the Veteran's case in that there were auditory threshold shifts during his service, but he did not meet VA's criteria for hearing loss upon his separation from service in 1986.  Importantly, the audiologist did not explain the significance of these threshold shifts when providing the opinion.  Thus, the opinion is incomplete.

However, an October 2010 private evaluation noted that the Veteran had been aware of progressive hearing loss at least since the mid-1980s, which he recently felt had gotten worse in the past year or so.  The examiner compared the Veteran's current audiogram with two in-service audiograms.  The examiner noted that the Veteran "had some borderline high frequency sensorineural hearing loss on the left [during service], but this has progressed."

The Board concludes that the October 2010 private evaluation is sufficient upon which to base a grant of service connection.  The examiner noted that the Veteran's in-service borderline high frequency sensorineural hearing loss in his left ear had progressed, which the Board observes now meets VA's criteria for hearing loss.  Moreover, as noted during his VA examination, the Veteran had little post-service noise exposure, only three years as a commercial airline pilot compared to 20 years during service.  

Given the positive and negative evidence of record, the Board finds that the benefit of the doubt doctrine is applicable.  As such, after resolving all reasonable doubt in favor of the Veteran, entitlement to service connection is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


